Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant's submission filed on 12/7/20 has been entered.  Claims 1-6 are cancelled. Claims 7-21 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 3/4/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 9875457 has been reviewed and is accepted.  The terminal disclaimer has been accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Tysver on March 4, 2021. The application has been amended as follows: 
In claim 14, the language from lines 14-15:
"the quantity of material transferred for each of the plurality of grain carts."
Was changed to 
-- the quantity of material transferred from each of the plurality of grain carts.--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior Anderson et al. (2007/0185672 A1) teaches some of the limitations but fails to suggest at least a) detecting, using a computing device on the crop transportation truck, a unique electromagnetic signal emanating from a beacon at the crop storage location -- b) analyzing, using the computing device, 
The limitations lacking in the prior art, in combination with the other limitations and in further view of the Examiner’s amendments above, render the claims novel and unobvious.  Therefore, the Examiner is allowing the case.

A Non Patent Literature search was conducted and no relevant art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571) 272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627 

March 4, 2021